                          Case 5:19-cv-00372-BLF Document 118 Filed 03/27/20 Page 1 of 6



                    1   COOLEY LLP
                        Koji F. Fukumura (189719)
                    2   Peter M. Adams (243926)
                        Craig E. TenBroeck (287848)
                    3   4401 Eastgate Mall
                        San Diego, CA 92121
                    4   Tel./Fax: 858.550.6000/6420

                    5   Attorneys for Defendants
                        Arlo Technologies, Inc., Matthew McRae, Christine M.
                    6   Gorjanc, Patrick C.S. Lo, and Andrew W. Kim

                    7   [additional counsel on signature page]

                    8

                    9

                   10
                                                       UNITED STATES DISTRICT COURT
                   11
                                                 NORTHERN DISTRICT OF CALIFORNIA
                   12
                                                            SAN JOSE DIVISION
                   13

                   14
                      SPENCER WONG, Individually and on Behalf          Case No. 5:19-cv-00372-BLF
                   15 of All Others Similarly Situated,
                                                                        STIPULATION AND [PROPOSED]
                   16                     Plaintiff,                    ORDER TO EXTEND STAY OF
                                                                        PROCEEDINGS TO PERMIT FILING
                   17          v.                                       OF A MOTION FOR PRELIMINARY
                                                                        APPROVAL OF CLASSWIDE
                   18 ARLO TECHNOLOGIES, INC.; MATTHEW                  SETTLEMENT
                      McRAE; CHRISTINE M. GORJANC;
                   19 PATRICK C.S. LO; ANDREW W. KIM;
                      NETGEAR, INC.; MERRILL LYNCH,
                   20 PIERCE, FENNER & SMITH INC.;
                      DEUTSCHE BANK SECURITIES INC.;
                   21 GUGGENHEIM SECURITIES LLC;
                      RAYMOND JAMES & ASSOCIATES, INC.;
                   22 COWEN AND COMPANY, LLC; and
                      IMPERIAL CAPITAL, LLC,
                   23
                                     Defendants.
                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW

                                                                                        STIPULATION TO EXTEND STAY
   SAN DIEGO


                                                                                                  5:19-CV-00372-BLF
                          Case 5:19-cv-00372-BLF Document 118 Filed 03/27/20 Page 2 of 6



                    1          On February 13, 2020, the parties stipulated and agreed that, subject to Court approval, this

                    2   action should be stayed until March 30, 2020 to allow for the preparation and filing of a Motion for

                    3   Preliminary Approval of Classwide Settlement. On February 14, 2020, the Court granted the

                    4   parties’ proposed order. Since that time, the parties have been working diligently to prepare

                    5   settlement documents that are acceptable to all parties. However, the parties believe that a modest

                    6   extension of the deadline is necessary to complete this work. In light of the foregoing, the parties

                    7   stipulate to and respectfully and jointly request that the Court issue an order extending the stay for

                    8   an additional two weeks, until April 13, 2020.

                    9          IT IS SO STIPULATED.

                   10   Dated: March 26, 2020                         COOLEY LLP

                   11

                   12
                                                                      /s/Koji F. Fukumura
                   13
                                                                      KOJI F. FUKUMURA (189719)
                   14                                                 (kfukumura@cooley.com)
                                                                      PETER M. ADAMS (243926)
                   15                                                 (padams@cooley.com)
                                                                      CRAIG TENBROECK (287848)
                   16                                                 (ctenbroeck@cooley.com)
                                                                      4401 Eastgate Mall
                   17                                                 San Diego, CA 92121
                                                                      Phone: (858) 550-6000
                   18                                                 Fax: (858) 550-6420
                   19                                                 Attorneys for Defendants Arlo Technologies, Inc.,
                                                                      Matthew McRae, Christine M. Gorjanc, Patrick C.S.
                   20                                                 Lo, and Andrew Kim
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW

                                                                                                 STIPULATION TO EXTEND STAY
   SAN DIEGO

                                                                          2                                5:19-CV-00372-BLF
                          Case 5:19-cv-00372-BLF Document 118 Filed 03/27/20 Page 3 of 6



                    1   Dated: March 26, 2020              DAVIS POLK & WARDELL LLP

                    2

                    3
                                                           /s/Neal A. Potischman
                    4
                                                           NEAL A. POTISCHMAN (254862)
                    5                                      (neal.potischman@davispolk.com)
                                                           1600 El Camino Real
                    6                                      Menlo Park, CA 94025
                                                           Phone: (650)752.2000
                    7                                      Fax: (650)752.2111
                                                           DANA M. SESHENS (pro hac vice)
                    8                                      (dana.seshens@davispolk.com)
                                                           CRAIG J. BERGMAN (pro hac vice)
                    9                                      (craig.bergman@davispolk.com)
                                                           450 Lexington Avenue
                   10                                      New York, NY 10017
                                                           Phone: (212) 450-4000
                   11                                      Fax: (212) 701-5800
                   12
                                                           Attorneys for Defendants
                   13                                      Merrill Lynch, Pierce, Fenner & Smith
                                                           Incorporated, Deutsche Bank Securities Inc.,
                   14                                      Guggenheim Securities LLC, Raymond James &
                                                           Associates, Inc., Cowen and Company, LLC, and
                   15                                      Imperial Capital, LLC
                   16
                        Dated: March 26, 2020              WILSON SONSINI GOODRICH & ROSATI
                   17

                   18

                   19                                      /s/Boris Feldman
                   20                                      BORIS FELDMAN (128838)
                                                           (boris.feldman@wsgr.com)
                   21                                      CATHERINE MORENO (264517)
                                                           (cmoreno@wsgr.com)
                   22                                      DYLAN SAVAGE (310452)
                                                           (dsavage@wsgr.com)
                   23                                      650 Page Mill Road
                                                           Palo Alto, CA 94304
                   24                                      Phone: (650) 493-9300
                                                           Fax: (650) 564-5100
                   25
                                                           Attorneys for Defendant NETGEAR, INC.
                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW

                                                                                   STIPULATION TO EXTEND STAY
   SAN DIEGO

                                                              3                              5:19-CV-00372-BLF
                          Case 5:19-cv-00372-BLF Document 118 Filed 03/27/20 Page 4 of 6



                    1   Dated: March 26, 2020              KELLER | LENKNER

                    2
                                                           /s/Aaron Zigler
                    3
                                                           AARON M. ZIGLER (327318)
                    4                                      (amz@kellerlenkner.com)
                                                           150 N. Riverside Plaza, Suite 4270
                    5                                      Chicago, IL 60606
                                                           Phone: (312) 210-7278
                    6
                                                           Attorney for Plaintiff and Lead Counsel for the Class
                    7

                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW

                                                                                    STIPULATION TO EXTEND STAY
   SAN DIEGO

                                                              4                               5:19-CV-00372-BLF
                          Case 5:19-cv-00372-BLF Document 118 Filed 03/27/20 Page 5 of 6



                    1                                     SIGNATURE CERTIFICATION

                    2           I, Koji F. Fukumura, am the ECF User whose ID and password are being used to file this

                    3   Stipulation and [Proposed] Order to Extend Stay of Proceedings to Permit Filing of a Motion for

                    4   Preliminary Approval of Classwide Settlement. In compliance with Local Rule 5-1(i)(3), I hereby

                    5   attest that counsel for all parties concur in this filing.

                    6

                    7                                                                s/ Koji F. Fukumura

                    8                                                                 Koji F. Fukumura

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW

                                                                                              STIPULATION TO EXTEND STAY
   SAN DIEGO

                                                                             5                          5:19-CV-00372-BLF
                         Case 5:19-cv-00372-BLF Document 118 Filed 03/27/20 Page 6 of 6



                    1                                       ***

                    2                                     ORDER

                    3        PURSUANT TO STIPULATION, IT IS SO ORDERED.

                    4

                    5

                    6
                        Dated: March
                               _________,
                                     27 2020
                    7                                       Hon. Beth Labson Freeman
                                                            United States District Judge
                    8

                    9

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW

                                                                                   STIPULATION TO EXTEND STAY
   SAN DIEGO

                                                             6                               5:19-CV-00372-BLF
